 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Joshua Matthew Warner,                               No. CV-18-01538-PHX-RM
10                   Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                   Respondents.
14
15          Pending before the Court is Magistrate Judge D. Thomas Ferraro’s Report and
16   Recommendation (Doc. 13) on Petitioner’s Petition for Writ of Habeas Corpus pursuant to
17   28 U.S.C. § 2254 (Doc. 1). Based upon his review of the Petition, and Respondent’s
18   Limited Answer (Doc. 8), Judge Ferraro recommends dismissing the Petition. Neither party
19   has filed objections to the Report and Recommendation, and the time for doing so has
20   expired.
21          A district judge must “make a de novo determination of those portions” of a
22   magistrate judge’s “report or specified proposed findings or recommendations to which
23   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule 72(b)
24   of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is filed, the
25   court need only satisfy itself that there is no clear error on the face of the record in order to
26   accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b) advisory
27   committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170 F.3d 734,
28   739 (7th Cir. 1999) (“If no objection or only partial objection is made, the district court
 1   judge reviews those unobjected portions for clear error.”); Prior v. Ryan, CV 10-225-TUC-
 2   RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for clear error
 3   unobjected-to portions of Report and Recommendation).
 4          The Court has reviewed Judge D. Thomas Ferraro’s Report and Recommendation,
 5   the parties’ briefs, and the record. The Court finds no error in Judge D. Thomas Ferraro’s
 6   Report and Recommendation. Accordingly,
 7          IS ORDERED that the Report and Recommendation (Doc. 13) is accepted and
 8   adopted in full.
 9          IT IS FURTHER ORDERED that Petition for Writ of Habeas Corpus Under 28
10   U.S.C. § 2254 (Doc. 1) is dismissed. The Clerk of Court is directed to enter judgment
11   accordingly and close this case.
12          IT IS FURTHER ORDERED that, pursuant to Rule 11 of the Rules Governing
13   Section 2254 Cases, the Court declines to issue a certificate of appealability, because
14   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel, 529
15   U.S. 473, 478, 484 (2000).
16          Dated this 31st day of May, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
